DETAILED ACTION
Applicant’s arguments/amendments in the response filed 2/25/2021 are acknowledged and entered into the record.
Accordingly, Claims 142-149, 151-162, 164, 166-169 are pending. 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

New Grounds of Rejection
(based on reconsideration)
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 148 and 149 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 148 and 149 refer to self-identified laboratory designations for antibodies that are only known to the applicants, for example “CPA.12.001” or “CPA.12.003” or “CPA.12.006” etc. One of ordinary skill in the art, based on these self-identified laboratory designations for the antibodies used in the claimed methods would not know the sequence or structure of said antibodies, to distinguish them from other anti-HIDE1 antibodies in the prior art. Therefore, the metes and bounds of the claims are unknown and indefinite. Appropriate correction is requested. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 142-147, 151-162, 164, 166-169 are rejected under 35 U.S.C. 103 as being unpatentable over Fraser et al. (WO/2001/009162) in view of and evidenced by Nakagawa et al. (PgPub 20080248011).
The claims are drawn to methods comprising administering an anti-HIDE1 antibody comprising an Fc domain to a patient. The other limitations regarding “immune response” recited in the instant claims are inherent features that would be achieved by meeting the limitation of the only active method step: administering an anti-HIDE1 antibody comprising an Fc domain. 
Fraser et al. teach TANGO proteins, specifically TANGO 339 and 353, and antibodies which bind to TANGO 353 as well as methods to treat a subject having a disease or disorder characterized by aberrant activity of a TANGO polypeptide/protein.  Fraser et al. disclose “making an antibody that specifically recognizes TANGO 339 and 353”. Fraser et al. discloses B cell cancers stimulated by TNF and myeloid leukemia, are associated with aberrant TANGO 353 expression and lists several cancers, including cervical cancer, associated to TANGO 339.  Fraser et al. disclose “For TANGO 353 or modulators thereof, biological activities include, e.g., (1) the ability to modulate development, differentiation, proliferation and/or activity of immune cells, such as lymphocytes (e.g., T cells and B cells); (2) ability to modulate cell proliferation, e.g., abnormal cell proliferation;(3) the ability to modulate intracellular signaling cascades (e.g., signal transduction cascades); (4) the ability to modulate intercellular signaling (e.g., in the immune system); (5) ability to modulate cell-cell interactions and/or cell-extracellular matrix interactions; and (6) the ability to modulate, protein-protein interactions (e.g., homophilic and/or heterophilic), and protein-ligand interactions, e.g. , in receptor-ligand recognition.” Fraser et al. disclose antibodies can be conjugated to therapeutic moieties and can be administering alone or in combination with cytotoxic factors (ie. platinum based agents), chemotherapeutic drugs, cytotoxins, and radioactive labels. 
Nakagawa et al. teach the human HIDE1 has a sequence 100% identical to that of TANGO 353 (see paragraph [0017]). Nakagawa et al. teach antibodies which bind to HIDE1 and methods for activating lymphocytes by contacting a blood sample from a patient with an antibody which binds to HIDE1, collecting lymphocytes that do not bind to anti-HIDE1 and then using the collected, activated lymphocytes to treat a tumor or infections disease (see claims 19 and 21 of Nakagawa). Nakagawa et al. further discloses “cells that can be used to treat and prevent cancers, viral infections, spinal cord damage, and various other diseases for which the administration of monocytes, macrophages, dendritic cells, or lymphocytes is effective, can be prepared efficiently by using an antibody that recognizes an HIDE1 marker of the present invention. Human HIDE1 may be involved in the differentiation and/or growth of monocytes, and may also be involved in myelocytic leukemias” (see paragraph [0199]).
Both Fraser et al. and Nakagawa et al. do not teach actual production of antibodies which bind to HIDE1 (TANGO 353). However, one of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to make antibodies that bind to HIDE1 (TANGO 353) and use them in methods of treatment based on the teachings and evidence of Fraser et al. and Nakagawa et al. The Board of Patent Appeals and interferences has taken the position that once an antigen has been isolated, the manufacture of antibodies against it is prima facie obvious. See Ex parte Ehrlich, 3 USPQ 2d 1011 (PTO Bd. Pat. APP. & Int. 1987), Ex parte Sugimoto, 14 USPQ 2d 1312 (PTO Bd. Pat. App. & Int. 1990). Thus given the isolated antigen of ERG2, it would have been prima facie obvious to make monoclonal antibodies to the prior art HIDE1 or TANGO 353 and it is clear given the identity of the instantly claimed HIDE1 antibodies and the TANGO 353 polypeptide taught in the prior art being the same as HIDE1 as evidenced by Nakagawa et al., that a subset of the antibodies produced would be expected to bind to the claimed “HIDE1”.  One would have been motivated to produce monoclonal antibodies against HIDE1 (TANGO 353) given the cited references specifically suggests making the antibodies for purposes of diagnostic, research, and therapeutic methods. 
Applicants are again invited to amend the claims to the specific antibodies cited in Claims 148 and 149 with SEQ ID NOs: for VH&VL or all six CDR regions to obviate this rejection. 

All other previous rejections are hereby withdrawn in view of applicants amendments/arguments in the response filed 02/25/2021

Conclusion
Claims 142-149, 151-162, 164, 166-169 are rejected.
No Claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEERA NATARAJAN whose telephone number is (571)270-3058.  The examiner can normally be reached on M-F 9AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JULIE WU can be reached on 571-272-5205.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Meera Natarajan/Primary Examiner, Art Unit 1643